Citation Nr: 1632601	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for the posttraumatic stress disorder (PTSD), to include complaints of anxiety, depression, and short term memory loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.  The Veteran had prior active duty of three months and 13 days.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the claims file

A review of the record reveals evidence of unemployability and interference with employment as due to the service connected disability on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to her service-connected PTSD, and as such, TDIU is properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 50 percent for the service-connected PTSD.  The Veteran asserts that her PTSD symptoms are worse than those contemplated by the 50 percent rating criteria.  The Veteran and her representative also asserted that the March 2014 VA examination does not reflect the Veteran's current symptomatology.  

The Veteran contended in her February 2014 substantive appeal (VA Form-9) that the prior VA examination did not accurately reflect the level of her PTSD disability.  Specifically, the Veteran indicated that she has symptoms worse than the 50 percent rating criteria, but the VA examiner failed to write them down.  She subsequently underwent another VA examination in March 2014 for PTSD.  In an October 2015 statement, the Veteran's representative stated that the Veteran's PTSD symptoms are worse that reflected by the March 2014 VA examination.  At the January 2016 hearing, the Veteran testified that her PTSD symptoms are currently worse than reflected by the March 2014 VA examination.  

Further, the Veteran's representative noted at the January 2016 hearing that the Veteran had been treated in January 2016 by the Columbia VA Medical Center for her PTSD.  The representative also explained that follow up treatments were scheduled to establish the presence of symptoms consistent with a rating in excess of 50 percent.  The record does not include notes of the Veteran's encounter in January 2016 or if any follow up treatment occurred.  

Given that the Veteran has reported worsening of her PTSD symptoms and that the file does not include relevant treatment records from January 2016, remand is necessary.  On remand, the Veteran should be scheduled for a VA examination to assess the current nature, extent, and severity of her service-connected PTSD and VA should obtain any outstanding treatment records.  

Adjudication of a claim for TDIU is dependent on consideration of the impact of service-connected disabilities on the ability to obtain and retain substantially gainful employment.  As the open matter of evaluation of PTSD involves assessment of occupational functioning, the two matters are inextricably intertwined, and hence adjudication of TDIU would be premature at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information. 

2.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  Ensure that treatment records from the Columbia VAMC from January 2016 are obtained.

3.  After completing the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current degree of severity of the Veteran's service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by the Veteran's PTSD, which may affect her ability to function and perform tasks in a work setting.

In rendering an opinion, the examiner must review and address: the December 2011 VA examiner's opinion that the Veteran's alcohol abuse is related to her PTSD, the Veteran's April 2013 statement describing the symptoms of her PTSD, the March 2014 VA examiner's report, the January 2016 hearing transcript, and any recent treatment notes obtained by VA.  

Any opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






